—Judgment, Supreme Court, Nassau County (Howard Levitt, J.), entered March 6, 1992, which denied petitioner’s application to confirm the arbitration award dated October 15, 1990, unanimously affirmed, with costs.
The award dated October 15, 1990, rendered on respondent’s default in appearing at the arbitration hearing, should be vacated for "failure to follow the procedure of this article” (CPLR 7511 [b] [1] [iv]; [2] [i]) with respect to notice (CPLR 7506 [b]), given the insistence of the arbitration forum that it failed to give respondent notice of the hearing in accordance with Insurance Department regulations, and that its award is therefore "void”. Concur — Rosenberger, J. P., Asch, Rubin, Williams and Tom, JJ.